Citation Nr: 0325723	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  02-07 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the back.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Wills, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board or BVA) on appeal from  a November 2001, rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Nashville, Tennessee (the RO).
Procedural history

The veteran served on active duty from March 1946 to July 
1965.

In October 2001 and December 2001 rating decisions the RO 
denied the veteran's claim of entitlement to service 
connection for degenerative joint disease of the back.  The 
veteran filed a Notice of Disagreement to the rating 
decisions.  A Statement of the Case (SOC) was issued in June 
of 2002.  The appeal was perfected with the timely submission 
of the veteran's substantive appeal (VA Form 9) in June 2002.


FINDING OF FACT

The competent and probative evidence of record does not 
indicate that the veteran's back disorder is related to his 
military service or any incident thereof.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by active 
duty, and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110,1112, 1113, 1131, 1132, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.305, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
degenerative joint disease of the back.  In substance, he 
claims that during service he had to unload heavy boxes and 
materials, which resulted in his current  back condition.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.
The VCAA - VA's duty to notify/assist

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [ VCAA] [codified at 38 U.S.C.A. §§ 5103, 5103A (West 
2002).  The VCAA eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for benefits, and it 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A.  Regulations implementing the 
VCAA have been enacted.  See 66 Fed. Reg. 45,630 (Aug. 29, 
2001) [codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claim was filed in 1996 and remains 
pending on appeal.  The provisions of the VCAA and the 
implementing regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) [Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review 

As noted above, the VCAA eliminated the concept of a well-
grounded claim.  
The current standard of review is as follows:  Once all the 
evidence has been brought together, the Board has the 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104 (West 2002).  When there is an approximate balance of 
the evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002).  The 
United States Court of Appeals for Veterans Claims (the 
Court) has stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

In January 2001, the RO sent the veteran a letter explaining 
what evidence is needed to complete his claim.  In October 
2001, the RO sent the veteran a letter, which set forth in 
detail the requirements of the VCAA, including the 
responsibilities of the VA and the veteran with respect to 
obtaining evidence.  The veteran was specifically informed of 
the evidence needed to substantiate the claim and that the RO 
would assist him in obtaining evidence if he provided the 
proper information and release forms.

The veteran was notified of the relevant law and regulations, 
and of the types of evidence that should be submitted by him 
in support of his claims, by correspondence from the RO, in 
the December 2001 rating decision and the June 2002 SOC.

Based on the record in this case, in particular the letters 
from the  RO to the veteran, the Board concludes that the 
notice provisions of the VCAA have been satisfied.
The veteran was advised by the RO that it was his 
responsibility to submit evidence which is supportive of his 
claim, to include medical or other records documenting 
continuity of symptomatology after service.  Based on this 
record, the Board finds that the RO complied with its duties 
under the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A.

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

The veteran submitted outpatient treatment reports from VAMC  
Mountain Home and various private practitioners.  The RO 
obtained and added to the record the veteran's Social 
Security Disability Records from November 1967 to March 1995.  
In the Social Security record were reports for a worker's 
disability compensation claim from a 1958 back injury.

The RO requested and received medical treatment records from 
Dr. K. E., M.D., from September 1995 through September 1996, 
Greenville Family Practice from October 1998 to December 
2000, Dr. H. M.  from February 1993 through September 1997, 
Dr. I.A. E. from November 1993 through March 1995 and Hartman 
and Wilhoit Clinic from October 1998 through June 1999.  The 
RO also requested and received the veteran's Social Security 
Disability Records and VAMC Mountain Home treatment records 
from May 2000 through June 2001 

The Board has also given thought as to whether this case 
should be remanded to obtain a medical nexus opinion.  See 
Charles v. Principi, 16 Vet. App. 370, 371-72 (2002) [under 
the Veterans Claims Assistance Act of 2000 (VCAA), VA's duty 
to assist includes obtaining a medical examination or medical 
opinion if the record before the VA contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of a disability; and 
indicates that the disability or symptoms may be associated 
with the claimant's active military service but does not 
contain sufficient medical evidence for the VA to make a 
decision on the claim]; see also 38 C.F.R. § 3.159(c)(4).

The Board finds that under the circumstances here presented 
it would be futile to remand this case for a medical nexus 
opinion.  As will be explained below, the only evidence of an 
in-service back injury emanates from the veteran himself.  
The Court has specifically held that "[e]vidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute 'competent medical evidence' . . . ." See Leshore 
v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. Brown, 5 Vet. 
App. 229, 233 (1993).  Any examiner's conclusion would be 
based solely on the veteran's own assertion that he incurred 
a back injury during service and that he had problems 
thereafter. Any medical conclusion would lack probative 
value.  See also Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).

The Board additionally finds that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2002).  The veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.

Pertinent Law and Regulations

Service connection - in general

Applicable law provides that service connection will be 
granted if it is shown that the appellant suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered of disease contracted in the line 
of duty, in active military, naval, or air service.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2002).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury. When a chronic disease is shown in service so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  
In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." 38 C.F.R. § 3.303(b). When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the veteran's claim. 38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition. There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Factual Background

The veteran's service medical records are silent for 
complaints or diagnosis of, or treatment for a back 
condition.  The July 1947 discharge examination report 
indicated no musculoskeletal abnormalities.

There are no pertinent medical records for many years after 
service.

Social Security disability records include a medical report 
from V.M., M.D., who stated that the veteran first consulted 
him in 1964 for a backache that was the result of a 1956 
injury in which the veteran slipped and fell against a 
railroad car and struck his pelvis against the car wheel.  
Dr. V.M. concluded that it was his opinion after examining 
the patient in September 1967 that the veteran probably has 
either a mild degree of rheumatoid or gouty arthritis, which 
is causing him to have persistent low backache from time to 
time.  The doctor also commented that it was his opinion that 
the job at which the veteran was currently employed was 
probably aggravating his back problem.  The veteran's 
military service was not mentioned.

The veteran's Social Security disability records also include 
a report by Dr. J.A. R., M.D. dated April 1968 that states 
that the veteran appeared in his office in April 1968 
complaining of back pain.  The report also documents that the 
veteran stated that in 1958 while he was unloading railroad 
car wheels from a flat bed he slipped and fell injuring his 
lower back.  The report concluded that the veteran has 
arthritis in the lower spine and possibly associated with 
chronic low back strain.  The veteran's military service was 
not mentioned.

Subsequent medical records continue to document significant 
lumbar spine disability, including a compression fracture at 
L1 and degenerative changes.

In October 2000, the veteran filed a claim of entitlement for 
service connection for a back disability.  He specifically 
contended in a March 2001 statement in support of his claim 
that his current back problems began during service because 
he had to unload heavy boxes from trucks.

In a report dated in January 2002, J.M.H., D.C. indicated 
that the veteran stated that around 1945, when he was in the 
armed forces, he hurt his low back while lifting a generator 
and since that time he had episodes of back pain.  Dr. J.M.W. 
diagnosed osteoarthritis of the veteran's lumbar spine.  No 
opinion was proffered concerning the etiology of that 
condition.  

Analysis

The veteran is claiming that he is entitled to service 
connection for a back condition because he had to lift heavy 
objects during service.  

As previously noted, in order to establish service connection 
for the claimed disorder, there must be (1) evidence of a 
current disability; (2) evidence of the incurrence or 
aggravation of a disease or injury in active service; and (3) 
medical evidence of a nexus between the claimed in- service 
disease or injury and the current disability.  See Hickson v. 
West, supra.

An overview of the factual background shows that there is no 
reference to back problems until an on-the-job injury in 
1958, for which the veteran filed a worker's compensation 
claim.  There is no reference to military service as a factor 
in the veteran's back disability until the veteran made such 
contentions as part of his claim for VA benefits.  

A review of the VA outpatient and private treatment records 
provide evidence of ongoing treatment for a low back 
condition.  The Social Security disability records along with 
the VAMC Mountain Home records both hold that the veteran has 
arthritis of back and a compression fracture of L1, which 
satisfies element (1) of Hickson.  

With respect to Hickson element (2), in-service disease or 
injury, the veteran's service medical records are completely 
negative for complaints, findings or diagnoses involving any 
back condition, including degenerative joint disease.  The 
veteran himself does not appear to contend that he had a back 
disorder in service, but rather that he injured his back in 
service, which led to later medical problems.  
Thus, there is no evidence of in-service disease.

The Board additionally notes in passing that arthritis was 
not identified until decades after service, long after the 
one year statutory presumptive period.

With respect to an in-service back injury, the only evidence 
of record of such injury comes from the veteran's own 
statements decades after service, which he made in connection 
with his claim for VA monetary benefits.  The veteran has 
contended that he injured his back lifting heavy objects 
during service (the objects being somewhat inconsistently 
described as being boxes or a generator)./  The veteran has 
provided no specifics concerning the alleged injury, and it 
is unclear as to whether he is referring to a specific 
incident involving a traumatic injury or whether he is in 
essence merely indicating that he believes that wear and tear 
on his back in military service  caused his later back 
problems. 

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) and cases cited 
therein [holding that the Board has the duty to assess the 
credibility and weight to be given to the evidence].  The 
Court has held that VA cannot ignore an appellant's testimony 
simply because the appellant is an interested party.  
Personal interest may, however, affect the credibility of the 
evidence.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); see also Pond v. West, 12 Vet. App. 341, 345 (1999).  

Here, there is no objective evidence of an in-service back 
injury.  On the other hand,  the veteran's Social Security 
Records reveal a 1958 back injury, for which he evidently 
filed a workers compensation claim.  The veteran's military 
service is not mentioned anywhere of record until the veteran 
filed his claim for compensation in October 2000. 

The Board has considered the veteran's recent statements 
concerning a back injury during service and finds them to be 
lacking plausibility in the absence of any reference in his 
service medical records to such injury or treatment for such 
disorder.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].  Moreover, in the Social 
Security records, no mention whatsoever was made of the in-
service injury now alleged by the veteran; instead these 
records point to the 1958 work related injury.  Moreover, in 
a report dated June 18, 1998, it was noted, "Other than his 
accident in 1968 [sic], which happened in the job, he [the 
veteran] states he has not had any other serious accidents."

Based on the absence of reference to any back injury in the 
veteran's service medical records and the Social Security 
disability records, the Board finds the veteran's current 
statements to be lacking in credibility.  See Madden, 125 
F.3d at 1481.  Because the veteran's recent statements 
regarding a back injury in service are not credible, and 
there is no other evidence which is supportive of a finding 
of such injury, Hickson element (2) has not been satisfied as 
to injury as well as disease. 
The veteran's claim fails on that basis alone.

The Board has the fundamental authority to decide a claim in 
the alternative. See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995). 
Accordingly, the Board will also address the final Hickson 
element, medical nexus.

With respect medical nexus, boiled down to its essence, the 
veteran's claim rests upon his own statements to the effect 
that he has had a back injury and has experienced problems 
from that injury continually for decades after service.
There is no competent medical nexus evidence establishing a 
causal connection between the veteran's military service and 
his current back condition.
The veteran's own statements with respect to medical nexus 
lack competency.  It is well established that as a layperson 
without medical training, the veteran is not competent to 
comment on medical matters such as the relationship between a 
current condition and service.  See, e.g., Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  For that reason 
the veteran's statements are not probative.  

Similarly, the veteran's accredited representative stated in 
July 2002 that "it is more likely than not that the 
veteran's back condition was incurred in or aggravated as a 
result of military service."  Setting aside the fact that no 
basis was provided for that statement, nor was any 
explanation offered as to why aggravation was an issue, the 
representative's lay opinion lacks probative value.  See 
Espiritu; see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions]. 

In a June 2002 VA Form 9, the veteran stated that he had 
"been told my back injury is from an injury I received while 
in service, and I should be rated service connected for it."  
The veteran did not elaborate who told him this.  Assuming 
that it was a health care provider,  the Court has held that 
a veteran's account of what a physician purportedly said, 
filtered as it is through a lay person's sensibilities, is 
not competent medical evidence.  See Robinette v. Brown, 8 
Vet. App. 69, 77 (1995).

The veteran evidently contends that he experienced low back 
symptoms continually after service.  The Board is of course 
aware of the provisions of 38 C.F.R. § 3.303(b), discussed 
above, relating to chronicity and continuity of 
symptomatology.  However, in this case, the Board concludes 
that continuity of symptomatology after service has not been 
demonstrated.  The first evidence of treatment regarding the 
veteran's back was a number of years after he left service.  
At that time, he did not indicate continuing back problems 
after service, nor did he even mention his military service.  
Rather, this evidence indicates that the veteran indicated 
that his back problems were a result of his 1958 work-related 
injury.  The veteran's own recent statements to that effect 
are far outweighed by the complete lack of objective medical 
evidence of any back problems for years after service.  

Moreover, even if the Board were to find the veteran's 
statements concerning continuous symptomatology to be 
credible, which it does not, supporting medical evidence is 
still required in the circumstances presented in this case.  
See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) [there 
must be medical evidence on file demonstrating a relationship 
between the veteran's current disability and the claimed 
continuous symptomatology, unless such a relationship is one 
as to which a lay person's observation is competent].  Such 
evidence is lacking in this case.
Hickson element (3) has not been met, and the veteran's claim 
fails on that basis also.

Accordingly, after having carefully considered the matter, 
and for the reasons and bases expressed above, the Board 
concludes that in the absence of credible and probative 
evidence suggestive of the onset of a back condition or 
injury during the veteran's period of military service or the 
one year presumptive period or of competent and probative 
evidence suggestive of a etiological relationship between 
such military service and the veteran's current back 
condition, Hickson elements (2) and (3) are not met.  The 
benefit sought on appeal is accordingly denied.




ORDER

Entitlement to service connection for a degenerative joint 
disease of the back is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



